MEMORANDUM **
In these consolidated petitions, Baltazar Magallon-Del Toro, a native and citizen of Mexico, seeks review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) order and denying his motion to remand, and the BIA order- denying hjs motion to reconsider its earlier order. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due process violations, Vargas-Hernandez v. Gonzales, 497 F.3d 919, 921 (9th Cir.2007), and for abuse of discretion the denial of'motions to remand and reconsider, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005).We deny the petitions for review.
We are not persuaded that MagallonDel Toro’s counsel denied him the opportunity reasonably to present his case before the IJ, as the record indicates he sought voluntary departure in lieu of submitting a *359relief application after reasoned discussions with counsel. Cf. Rodriguez-Lariz v. INS, 282 F.3d 1218, 1226 (9th Cir.2002).
The IJ did not violate Magallon-Del Toro’s procedural due process rights because he was represented by counsel, was provided more than a year to submit a relief application, and declined the IJ’s offer of an extension to submit an application, electing instead to request and accept voluntary departure. See Vargas-Hernandez, 497 F.3d at 927 (no due process violation when alien was given a full and fair opportunity to be represented by counsel, prepare her relief application and present testimony and evidence in support of her' application). The record also indicates Magallon-Del Toro understood his immigration proceedings and the consequences of having his attorney waive his appeal on his behalf. Cf Biwot v. Gonzales, 403 F.3d 1094, 1098 (9th Cir.2005).
As ‘ Magallon-Del Toro’s due process rights were not violated, the BIA did not abuse its discretion in denying his motions to remand and reconsider. Lara-Torres, 383 F.3d at 976.
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.